Citation Nr: 1113782	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  10-30 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a compensable rating for perforated right tympanic membrane.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for an eye disorder.

4.  Propriety in the termination of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States


WITNESSES AT HEARING ON APPEAL

The appellant's two representatives


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active service from October 1951 to September 1955.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

This case has a long and complicated procedural history.  In a February 1993 rating decision, the RO granted service connection for a perforated tympanic membrane and assigned a noncompensable rating.  At the same time, the RO denied service connection for an eye disorder and hearing loss.  The Veteran timely appealed in July 1993.  

In July 1995, the RO sent the Veteran a letter noting that there was an indication in the file that he might no longer wish to continue his appeal.  He was to respond to the letter within 30 days and if nothing was heard from him, the RO was to send the file to the Board.  There is no record of a response from the Veteran with respect to whether or not he was withdrawing his claim within the 30 days, nor did the RO send the file to the Board.  

In November 1995, the Veteran requested that his case be held in abeyance for 60 days, as he had surgery scheduled and wished to file another claim.  Nothing further happened with the claims for several years.  Beginning in 2000, he began to assert that his hearing loss and eye disorder should be granted service connection.  

The record does not show that the Veteran ever withdrew his original appeal with respect to the three claims.  The withdrawal of a substantive appeal must be in writing or withdrawn during testimony at a hearing, and the withdrawal must specify the issue that is withdrawn.  See 38 C.F.R. § 20.204.  As none of these criteria were met, the original claims (increased rating for perforated tympanic membrane, and service connection for hearing loss and an eye disorder) remain in appellate status.  

With respect to the claims for hearing loss and an eye disorder, as the claims are still pending, the issue is not whether new and material evidence has been submitted to reopen the claims (as previously styled) but rather whether these claims warrant service connection on the merits.  Thus, the issues are accurately characterized on the Title page.  If he wishes to withdraw these claims, he should do so in writing.

As to the claim for a TDIU, the Veteran filed the claim in October 1998, which was originally denied in January 2000.  He filed another claim for TDIU in February 2003, which was granted in November 2007.  In July 2009, the RO found that clear and unmistakable error (CUE) existed in the November 2007 rating decision that granted TDIU.  Thereafter, the RO terminated entitlement to a TDIU in July 2009.  He appealed.  

In the July 2010 statement of the case and at the hearing before the Board, the issue was styled as whether there was CUE in the July 2009 rating decision which terminated TDIU.  Upon further review of the file, the issue is accurately characterized as the propriety of the termination because he did not contend that there was clear error in the July 2009 rating decision, but rather that there was no clear error in the November 2007 rating decision.  

The Board further points out that the RO has not specifically addressed a separate CUE issue in a rating decision, and that issue is not a subissue within those currently before the Board or adjudicated in the July 2009 rating action.  In the absence of a rating decision adjudicating whether there was CUE in the July 2009 rating decision, the issue is not on appeal.  

In January 2011, the Veteran's representatives testified on his behalf before the undersigned Veterans Law Judge at a Board hearing at the RO, as the Veteran presently resides in another country.  A transcript is of record.

Although the issues were mischaracterized in the hearing before the Board, the Veteran is not prejudiced as the merits of the claims will be addressed in the REMAND section below giving him a chance to submit any further evidence and argument.  In addition, there is no prejudice as to the TDIU claim given the favorable outcome.

The issue of entitlement to service connection for a kidney disorder, as secondary to urinary incontinence due to a radical prostatectomy, granted pursuant to 38 U.S.C.A. § 1151, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

There is also a single mention of an allegation of tinnitus reported in the record.  If the Veteran desires to pursue a claim for tinnitus, he should do so with specificity at the RO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of an increased rating for perforated tympanic membrane, and entitlement to service connection for bilateral hearing loss and an eye disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record at the time of the July 2009 rating decision discontinuing the TDIU failed to demonstrate that actual employability was established.


CONCLUSION OF LAW

The criteria for restoration of a TDIU have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.343(c), 4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A November 2007 rating decision found, in pertinent part, that with respect to a claim for TDIU, the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  He also met the schedular requirements as he had a 60 percent rating for urinary incontinence secondary to radical prostatectomy (pursuant to 38 U.S.C.A. § 1151, which is awarded in the same manner as if the disability was service-connected).  

The RO found that the Veteran had previously alleged that the urinary incontinence rendered him unemployable but that the evidence had showed that he could do at least sedentary work, even with the use of urinary pads.  Therefore the claim for a TDIU had previously been denied.  The RO reflected that evidence since then (including evidence pertaining to nonservice-connected disabilities) showed that the Veteran was, in fact, unemployable.  

With respect to his service-connected urinary incontinence, the Veteran stated that a doctor had told him that his obstruction-uropathy was traceable to his urinary tract obstructions and that this caused him to have to sit with his legs elevated, wearing elastic stockings, and applying wet compresses.  The RO further noted a number of nonservice-connected disabilities including diabetes, renal insufficiency, varicose veins, low back pain, and arthralgia that caused him to have to stay home most of the time.  

The RO granted entitlement to a TDIU based on all of this evidence noting that it was not previously of record at the time entitlement to a TDIU was previously denied.  In a February 2009 rating decision, the RO proposed to terminate entitlement to a TDIU on the basis that the November 2007 rating decision granted a TDIU solely based on nonservice-connected conditions alone.   

However, a February 2009 letter to the Veteran also noted that the RO had reviewed the medical records concerning his service-connected disabilities and noted some improvement in his individual unemployability.  The letter further related that the RO was proposing to reduce the prior evaluation of his service-connected disabilities from 60 percent with entitlement to individual unemployability and special monthly compensation to 60 percent with special monthly compensation, and that the evidence showed improvement in his service-connected disabilities.  In July 2009, the RO terminated entitlement to a TDIU, effective October 1, 2009.  

Where, as here, the reduction in the evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, rating action will be taken.  A veteran will be notified at his or her latest address of record of the action taken and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence.

The Veteran received appropriate notice with respect to the proposed reduction in February 2009.  In compliance with 38 C.F.R. § 3.105(e), he was advised by the February 2009 rating decision and the February 2009 letter that a reduction was proposed and that he had 60 days to respond/submit additional evidence.  

At the hearing before the Board, the representatives maintained that the Veteran was not provided with an opportunity to be heard and that they were not provided with certain evidence that they needed to support the claim.  As noted above, given the favorable outcome on this issue, the Board finds that any due process violation is not prejudicial.

With respect to whether the evidential requirements for terminating the TDIU have been met, the Board notes that caution must be exercised in such a determination that actual employability is established by clear and convincing evidence. 38 C.F.R. § 3.343(c).

A TDIU may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disabilities provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (2010).

The record shows that the RO discontinued the TDIU award for two reasons; namely, that the November 2007 rating decision considered nonservice-connected disabilities as the sole basis for granting entitlement to the benefits, and that the Veteran's service-connected urinary incontinence apparently had shown improvement.  He does meet the minimum schedular requirements for a TDIU, as he has a service-connected disability rating of 60 percent for urinary incontinence.  The Board need not address the failure to consider 38 C.F.R. § 4.16(b).

The November 2007 rating decision considered nonservice-connected disabilities in the decision to grant a TDIU, which is impermissible under the law; however, the rating decision also considered the Veteran's statements that a doctor had told him that his service-connected urinary incontinence caused obstruction-uropathy, which required him to sit with his legs elevated, use compression stockings, and apply wet compresses.  

A July 2004 private treatment record reported that the reason the Veteran was recommended to keep his legs elevated and apply elastic stockings and compression to his right leg was that he had phlebitis and thrombophlebitis of the lower extremities, which were not service-connected disorders.  The RO letter dated in February 2009 noted that evidence showed improvement in his service-connected disability or that he was no longer unemployable but did not point to any evidence in support of this.  

To discontinue the award of a TDIU, the pertinent regulation requires that the evidence clearly and convincingly establishes employability.  A July 2004 private medical report noted that the Veteran underwent a radical retropubic prostatectomy for an adenocarcinoma of the prostate in July 1992.  He subsequently developed difficulty in urination due to a bladder neck contracture.  

He underwent a number of subsequent surgeries to address the problem from 1994 to 1998, but still suffered from urinary incontinence.  To help with his urinary incontinence he used an external catheter, which caused him to suffer from continuous urinary infections.  From August 2000, he started using pads for protection and had not since had an infection.  He was using about five to six pads a day.  

A March 2009 private hospital report noted that the Veteran had suffered from urinary incontinence since his radical retropubic prostatectomy for cancer in 1992.  Because he suffered from continuous urinary infections, the sphincter was removed and he had had several surgeries for bladder neck obstructions.  

Via the emergency room at a private hospital, he was fitted with a catheter with an external bag attached and sent to the internal medical department.  The catheter was removed upon being discharged from the hospital in March 2009.  He asserted in March 2009 that he was under constant medical care and required special accommodations, which prohibited his employment.  

Even though the RO impermissibly considered nonservice-connected disorders when it granted entitlement to a TDIU in November 2007, in order to terminate these benefits, the evidence must show that the Veteran is actually employable by clear and convincing evidence.  See 38 C.F.R. § 3.343(c).  None of the evidence before the RO at the time of the July 2009 decision shows that he was actually employable by clear and convincing evidence.  Accordingly, the Board concludes that restoration of TDIU is warranted.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  


ORDER

Entitlement to a TDIU is restored.


REMAND

With respect to the remaining three claims on appeal, as these claims have not been developed since they were appealed in 1993, additional development is required.

With respect to the eyes, the Veteran contends that his vision further deteriorated as a result of his duties in service.  He also relates his current eye problems to intense ultra violet light exposure in service.  A medical opinion is necessary to determine whether any of the present eye disorders can be related to service, either on a direct incurrence basis, or based on aggravation in service.

With respect to hearing loss, the Veteran asserts that he was exposed to acoustic trauma in service because he was responsible for ensuring that all malfunctioning gun control systems were rapidly repaired during firing operations.  Post-service evidence shows the Veteran has a present bilateral hearing loss disability.  He is service-connected for perforated tympanic membrane in the right ear.  A medical opinion addressing the etiology of the Veteran's hearing loss should be provided.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Send the Veteran the requisite due process notice addressing his claims and allow for a reasonable period of time for him to submit any additional evidence.

2.  Through the appropriate channels, schedule the Veteran (who resides in Israel) for an eye examination to determine the following:

a)  Please list all present eye disorders.

b)  Please state whether it is at least as likely as not (50 percent chance or higher) that any current eye disorder is directly related to any of the Veteran's duties in service.

In making this determination please review all pertinent medical information and the Veteran's lay statements.  A rationale must be provided for all opinions.  If any of the questions cannot be answered without resort to speculation, please state why this is so.

If it is not possible to schedule the Veteran for an examination due to his living out of the country, please direct the file to the appropriate medical provider to render an opinion addressing the above questions.

3.  Schedule the Veteran (who resides in Israel) for an audiology examination to determine the following:

a)  Please state whether it is at least as likely as not (50 percent chance or higher) that the Veteran's present hearing loss is related to his duties in service.

b)  Please state whether it is at least as likely as not (50 percent chance or higher) that the Veteran's service-connected perforated tympanic membrane in the right ear caused or aggravated (meaning permanently worsened beyond the natural progress of the disability) bilateral hearing loss.

In making this determination please review all pertinent medical information and the Veteran's lay statements.  A rationale must be provided for all opinions.  If any of the questions cannot be answered without resort to speculation, please state why this is so.

If it is not possible to schedule the Veteran for an examination due to his living out of the country, please direct the file to the appropriate medical provider to render an opinion addressing the above questions.

4.  Thereafter, conduct any additional development deemed necessary.  If either of the benefits sought on appeal remain denied, issue a supplemental statement of the case and allow for a reasonable period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


